Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The following is a Non-Final Office action.  Claims 1-20 are pending in this application and have been rejected below.      	

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/25/20 has been entered.

Response to Amendment
Applicant’s amendments are acknowledged. 

Response to Arguments
Applicant’s arguments with respect to newly added limitations have been fully considered and have been rejected under 103 based on new grounds of rejection. 
			
			Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful 


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1 -20 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. 
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class.  Based on a facial reading of the claim elements, claims 1-20 fall within a statutory class of process, machine, manufacture, or composition of matter.  
Under step 2A of the analysis, the claimed invention is directed to an abstract idea without significantly more. Claims 1, 8 and 15 include limitations reciting enhancing employee performance using machine learning by:
process a historical employee dataset…
train a machine learning model from the historical employee dataset to determine… 
process…an employee review between a manager and an employee, 
use the machine learning model to identify…
generate an annotated employee review including the employee review and one or more annotations,
Examiner notes the limitations after “to” are directed to intended use and given limited patentable weight.  
which is an abstract idea reasonably categorized as a Mathematical concept (Mathematical relationships, mathematical formulas or equations, mathematical calculations) because the training and use machine learning model describe mathematical relationships,   Certain methods of organizing human activity because the annotated employee review describes managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions);, 
Similarly, Claims 2-7, 9-14, and 16-20 further describe the abstract concept identified above. As a result, claims 1-20 recite an abstract idea relating to certain methods of organizing human activity, under Step 2A Prong One.
With respect to Step 2A Prong Two, the claims do not include additional elements that integrate the abstract idea into a practical application.  Claims 1, 8 and 15  includes various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include a logic circuit; logic stored in a memory unit:  display, output device, storage medium, instructions. 
When considered in view of the claim as a whole, Examiner submits the logic circuit; logic stored in a memory unit:  display, output device, storage medium, instructions are not additional elements that integrate the abstract idea into a practical application because in view of Figure 2-3c, 0031-0032 and associated paragraphs of Applicant’s specification, these elements are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a to identify a corresponding employee-relate remark in the first pane with an indicator,” Examiner interprets this limitation to be merely descriptive of the display.  Examiner notes the wherein clauses are not positively recited. In addition, the language after “to” is directed to intended use and given limited patentable weight.  
Claims 2-7, 9-14, and 16-20 do not include any additional elements beyond those recited with respect to claim 1 8 and 15.  As a result, claims 1-20 do not include additional elements that would integrate the abstract idea into a practical application under Step 2A Prong Two. 
With respect to Step 2B of the framework, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 1, 8 and 15 includes various elements that are not directed to the abstract idea under Step 2B Prong One of the framework. These additional elements include a logic circuit; logic stored in a memory unit:  display, output device, storage medium, instructions.    When considered in view of the claim as a whole, Examiner submits that the additional elements do not amount to significantly more than the abstract idea because in view of Figure 2-3c, 0031-0032 and associated paragraphs of Applicant’s specification, these elements are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f) and/or recite generic computer structure that serves to perform generic to identify a corresponding employee-relate remark in the first pane with an indicator,” Examiner interprets this limitation to be merely descriptive of the display.  Examiner notes the wherein clauses are not positively recited. In addition, the language after “to” is directed to intended use and given limited patentable weight.  
Claims 2-7, 9-14, and 16-20 do not include any additional elements beyond those recited with respect to claim 1 8 and 15.  As a result, claims 1-20 do not include additional elements amounting to significantly more than the abstract idea under Step 2B.  
As a result, Claims 1-20, do not amount to significantly more than the abstract idea.  As such, Claims 1-20 are not patent eligible under 35 USC 101.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cong (2018/0005161) in view of Euchner (2005/0138541).

Regarding Claim 1, Cong discloses: 								An apparatus, comprising: a logic circuit; and logic stored in a memory unit and operative on the logic circuit to: 	(0078)								process a historical employee dataset stored in the memory unit comprising historical employee review data and historical employee performance data, the historical employee dataset further comprising at least one manager cluster of which each manager cluster corresponds to a reviewer type; (0078) (Abstract, 0029-0030, 0076-0077 – …the technology can aggregate such data into a cohesive database system (e.g., as part of a metric system for determining user metrics) describing users, associated workplace roles, relevant factor values indicative of user metrics, and appropriate user metrics (e.g., specific to workplace role), thereby enabling improvement of data storage and retrieval)
train a machine learning model from the historical employee dataset to determine a first set of employee-related remarks having a negative impact on employee performance based upon reviewer type data points and a second set of employee- (0043, 0076 (see limitations below) – recommended action that led to failure (as first set of employee remarks) and recommended action that led to success (as second set of employee remarks)… using validation constructs (reviewer type data point) to track user data associated with skill over a period of time…
(0043 - “Each module can be validated , verified , reinforced ,calibrated , and / or otherwise updated based on newly received , up - to - date user data ; historic data for the user ; data for other user ; and / or be updated based on any other suitable data . In one example , the method 100 can include recommending a user action using a recommendation model based on historic data for a user , determining performance of the recommended action ( e . g . , receiving confirmation from the user of completion of the recommended action , etc . ) , monitoring user metrics for the user for a period of time , and evaluating the success ( e . g . , effectiveness for improving a user metric ) of the recommended action . The recommendation model can be reinforced ( e . g . , using the historic data and recommended action ) in response to recommended action success , and retrained ( e . g . , using the historic data and recommended action ) in response to recommended action failure .In a first specific example , the metric system 220 can be configured to : identify a skill weakness ( e . g . , a user metric value below a threshold determined from an average metric value for other members of the user ' s team ,etc . ) for a user based on the user ' s historic data ; recommend a skill development action to the user ( e . g . , scheduling a skill - building course for the user ; scheduling a meeting with the user ' s manager ; etc . ) ; track the user ' s data associated with the skill ( e . g . , peer comments ; validation constructs ;query responses ; etc . ) over a period of time ; and query the user and / or peers to determine whether the user has improved on the skill . However , the skill weakness , skill development action , and / or any other suitable information can be received from a user ( e . g . , the user or a second user ) . In a second specific example , the recommendation module can be automatically reinforced when the user improved on the skill ( e . g . , where the same action can be recommended to other users with the same skill deficit and / or user profile ,etc . ) , and can be retrained when the user did not improve on the skill ( e . g . , where the same action is not recommended to
other users with the same skill deficit and / or user profile , etc . ) . However , modules can be updated in any other suitable manner).
0066(bottom) - In a second specific example ,users such as line managers and / or project managers can provide private or public validation ( e . g . , with a validation construct ) and / or feedback ( e . g . , indicating a degree of agreement or disagreement ) to the first user ( e . g . , who is reporting to the manager ) , which can be used to determine alignment ( e . g . , between users , teams , workplaces , etc . ) , to set and / or track performance goals , personal development goals and / or other kinds of performance management metrics , and / or determine any suitable user metrics . However ,determining user metrics based on validation constructs can be performed in any suitable manner.
0070(middle) - In a third example , user factor values extracted from a validation construct received from a teammate or direct manager can be weighted higher than user factor values extracted from a validation construct received from a subordinate or coworker outside of the user ' s team.
0076 –generating a recommendation can be based on historic recommendations (and/or determined effectiveness of the recommendations) sent to users with similar user metrics, and/or any other suitable user data.) 
process, via an input device, an employee review between a manager and an employee, the employee review comprising employee-related remarks by the manager; 	
(0043, 0076-0077, Figure 8-9 – the recommendation for the manager (employee-related remarks) based on user metrics
0076 - …Workplace actions can include recommendations ( e . g . , as shown in FIGS . 8 - 9 )… 
0077 – …determining a recommended action ( e . g . , provide feedback at a greater frequency ) for a second user ( e . g . , a manager ) based on a first aggregate metric describing a first user ( e . g . , an engagement score for the first user below a threshold score ) 
use the machine learning model to identify at least one employee-related remark of the employee review to have the negative impact on the employee performance, the negative impact being attributed to the reviewer type of the manager  (Figure 8-9, 0043, 0076–0077 - recommended action (as remark having negative impact); 0077 - selecting a different recommendation action in response to a lack of improvement in the aggregate metric
Examiner notes the lack of improvement is based on tracked user data associated with a skill ( e . g . , peer comments ; validation constructs ;
query responses ; etc . ) over a period of time (0043); the validation constructs are provided by managers (negative impact attributed to reviewer type);
0066(bottom) - In a second specific example ,users such as line managers and / or project managers can provide private or public validation ( e . g . , with a validation construct ) and / or feedback ( e . g . , indicating a degree of agreement or disagreement ) to the first user ( e . g . , who is reporting to the manager ) , which can be used to determine alignment ( e . g . , between users , teams , workplaces , etc . ) , to set and / or track performance goals , personal development goals and / or other kinds of performance management metrics , and / or determine any suitable user metrics . However ,determining user metrics based on validation constructs can be performed in any suitable manner.
(0070(middle) - In a third example , user factor values extracted from a validation construct received from a teammate or direct manager can be weighted higher than user factor values extracted from a validation construct received from a subordinate or coworker outside of the user ' s team.
generate an updated employee review including the employee review and one or more updates, wherein the one or more updates are automatically generated, each update identifies one of the at least one employee-related remarks of the employee review, and wherein at least one update to provide feedback and an alternative employee-related remark for a corresponding employee-related remark (Examiner notes everything after “to” is directed to intended use and given limited patentable weight; In addition, under BRI the “identifying one of the at least one employee-related remarks” is interpreted as a “replacing…one of the at least one employee-related remarks”; 
Figure 8-9, 0043, 0076–0077 –different recommendation selected (as indicating the first recommendation would lead to negative impact) 
0077 - updating the recommended action for the second user based on a difference between the updated aggregate metric and the first aggregate metric ( e . g . , selecting a different recommendation action in response to a lack of improvement in the aggregate metric 
Figure 8-9- improvement recommendation for second user (manager))
display, on an output device, the updated employee review (Figure 8-9, 0043, 0076–0077 –different recommendation selected (as indicating the first recommendation would lead to negative impact) 
0077 - updating the recommended action for the second user based on a difference between the updated aggregate metric and the first aggregate metric ( e . g . , selecting a different recommendation action in response to a lack of improvement in the aggregate metric 
Figure 8-9- improvement recommendation for second user (manager))
Cong does not explicitly state that the updated employee review is an annotated employee review…including the employee-related remarks and one or more annotations, nor that the annotated review is displayed. 
annotated employee review that is displayed… including one or more annotations that identify employee-related remarks:  
(Figure 5; 545 is an employee-related remark within the main window box; 535 is an annotation in a separate box referring to a same paragraph as the employee-related remark;
[0055] Referring to FIG. 5, an illustrative document used in accordance with an embodiment of the present application is shown.  Document 525 is a subsequent draft of the original draft of a contract document 425.  The document includes annotations 530, 535 and 540.  The document 525 includes edit 545 that changes the state from New York to Connecticut.  Annotations 530, 535, and 540 are anchored to their respective paragraphs.  Accordingly, if a paragraph is moved, the annotation will move with it.  Annotation 520 is anchored to the two words shown.  Annotations 535 and 540 are anchored to the paragraph headings.
See Also 0005(bottom), 0032, 0059 for displaying two competing annotations for a section at the same time (one represents the employee-related remarks, one represents the annotation) - In another alternative embodiment, the system determines if there is overlap or conflict amongst various annotations.  If an overlap or conflict is detected, tactile/haptic feedback is provided to the user by vibrating the pen.  The user will then have an opportunity to review the central document using a computer before annotating that section;    
[0032] The annotation manager system allows users to maintain a single centralized annotated version among the team members and ensures that annotations are reflected on the master document in a timely manner.  The annotations may be updated in real time.  As annotations are made on the printed hardcopies, the original electronic instance is kept up to date automatically.  Metadata relating to the annotations is captured and presented in the electronic version of the document.  For example, the time and date of each annotation along with an identifier of the author of the comments are provided. 
0003(bottom) and 0076 for Euchner’s annotations applicable to an employee; 
…Several groups of people routinely review documents written by others.  For example, professors often use graders to grade papers or exams submitted in courses having a large number of students.  Similarly, editors review material for articles and books.  Furthermore, certain reviewers may be compensated based upon the amount of time spent reviewing a document.  For example, an attorney may be compensated hourly for reviewing a draft appellate brief.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cong’s updated review to include Euchner’s annotation identifying an employee related remark, allowing viewing several annotations that refer to a same section (Figure 5, 0059), increasing convenience in reviewing feedback of a worker (Figure 5, 0003, 0076).
 Regarding Claim 2, Cong in view of Euchner discloses: The apparatus of claim 1, comprising logic operative on the logic circuit to use the machine learning model to identify the at least one employee-related remark of the employee review to have the positive impact on the employee performance, the positive impact being attributed to the (0043, 0076- the original recommendation was a historic recommendation that was effective for users with similar user metrics (positive impact on employee performance);  (0066(bottom), 0070(middle) - validation constructs (reviewer type data point) tracked user data associated with skills over a period of time…		0043 - Each module can be validated , verified , reinforced ,calibrated , and / or otherwise updated based on newly received , up - to - date user data ; historic data for the user ; data for other user ; and / or be updated based on any other suitable data….. In a second specific example , the recommendation module can be automatically reinforced when the user improved on the skill ( e . g . , where the same action can be recommended to other users with the same skill deficit and / or user profile , etc . ))				0076 - In examples , generating a recommendation can be based on historic recommendations ( and / or determined effectiveness of the recommendations ) sent to users with similar user metrics , and / or any other suitable user data .)
Regarding Claim 3, Cong in view of Euchner discloses: The apparatus of claim 1, comprising logic operative on the logic circuit to compare the employee-related remarks of the employee review to the first set of employee-related remarks and determine that the at least one identified employee-related remark is substantially similar to at least one of the first set of employee-related remarks.  (0076 - In examples , generating a recommendation can be based on historic recommendations ( and / or determined effectiveness of the recommendations ) sent to users with similar user metrics , and / or any other suitable user data; 0043(bottom) - In a second specific example , the recommendation module can be automatically reinforced when the user improved on the skill ( e . g . , where the same action can be recommended to other users with the same skill deficit and / or user profile , etc . ))
Regarding Claim 4, Cong in view of Euchner discloses The apparatus of claim 1, comprising logic operative on the logic circuit to analyze communications of the employee to determine a level of employee effort after the employee review.  (0077 –query response after recommendation associated to an updated metric (“engagement score”) for the first user (level of effort)						…determining an updated aggregate metric based on a query response from the first user ( e . g . , received after the recommendation action ) , where the updated aggregate metric is associated with the recommendation ( e . g . , correlated ) ; and updating the recommended action for the second user based on a difference between the updated aggregate metric and the first aggregate metric ( e . g . , selecting a different recommendation action in response to a lack of improvement in the aggregate metric ))
Regarding Claim 5, Cong in view of Euchner discloses The apparatus of claim 4, comprising logic operative on the logic circuit to update the machine learning model with the annotated employee review and the level of employee effort.  (0043 ] Each module can be validated , verified , reinforced ,calibrated , and / or otherwise updated based on newly received , up - to - date user data ; historic data for the user ; data for other user ; and / or be updated based on any other suitable data . In one example , the method 100 can include recommending a user action using a recommendation model based on historic data for a user , determining performance of the recommended action ( e . g . , receiving confirmation from the user of completion of the recommended action , etc . ) , monitoring user metrics for the user for a period of time , and evaluating the success ( e . g . , effectiveness for improving a user metric ) of the recommended action . The recommendation model can be reinforced ( e . g . , using the historic data and recommended action ) in response to recommended action success , and retrained ( e . g . , using the historic data and recommended action ) in response to recommended action failure .

Regarding Claim 6, Cong in view of Euchner discloses The apparatus of claim 1, comprising logic operative on the logic circuit to identify a personality type of the employee based upon behavior indicators corresponding to employee communications.  (0077 - first aggregate metric describing a first user (e.g., an engagement score for the first user below a threshold score) (engagement level as personality type))

Regarding Claim 7, Cong in view of Euchner discloses The apparatus of claim 1, comprising logic operative on the logic circuit to identify the reviewer type of the manager based upon review similarity between the employee review and the historical employee review data.  
(0078) (Abstract, 0029-0030, 0076-0077 – …the technology can aggregate such data into a cohesive database system (e.g., as part of a metric system for determining user metrics) describing users, associated workplace roles, relevant factor values indicative of user metrics, and appropriate user metrics (e.g., specific to workplace role), thereby enabling improvement of data storage and retrieval)

Substantially all the limitations of Claim 8 stands rejected based on the same citations and rationale as applied to Claim 1.   Euchner further discloses the display of the annotated employee reviews is, “in a graphical user interface comprising a first pane and a second pane, wherein the at least one employee-related remarks are presented in a first pane, and the one or more annotations are presented in the second pane, and each of the one or more annotations to identify a corresponding employee-relate remark in the first pane with an indicator:   (Examiner notes everything after “to” is directed to intended use and given limited patentable weight; 
Figure 5; 545 is an employee-related remark within the main window box (first pane); 535 is an annotation in a separate box (second pane) referring to a same paragraph as the employee-related remark;
[0055] Referring to FIG. 5, an illustrative document used in accordance with an embodiment of the present application is shown.  Document 525 is a subsequent draft of the original draft of a contract document 425.  The document includes annotations 530, 535 and 540.  The document 525 includes edit 545 that changes the state from New York to Connecticut.  Annotations 530, 535, and 540 are anchored to their respective paragraphs.  Accordingly, if a paragraph is moved, the annotation will move with it.  Annotation 520 is anchored to the two words shown.  Annotations 535 and 540 are anchored to the paragraph headings.
See Also 0005(bottom), 0032, 0059 for displaying two competing annotations for a section at the same time (one represents the employee-related remarks, one represents the annotation) - In another alternative embodiment, the system determines if there is overlap or conflict amongst various annotations.  If an overlap or conflict is detected, tactile/haptic feedback is provided to the user by vibrating the pen.  The user will then have an opportunity to review the central document using a computer before annotating that section;    
[0032] The annotation manager system allows users to maintain a single centralized annotated version among the team members and ensures that annotations are reflected on the master document in a timely manner.  The annotations may be updated in real time.  As annotations are made on the printed hardcopies, the original electronic instance is kept up to date automatically.  Metadata relating to the annotations is captured and presented in the electronic version of the document.  For example, the time and date of each annotation along with an identifier of the author of the comments are provided. 
0003(bottom) and 0076 for Euchner’s annotations applicable to an employee; 
…Several groups of people routinely review documents written by others.  For example, professors often use graders to grade papers or exams submitted in courses having a large number of students.  Similarly, editors review material for articles and books.  Furthermore, certain reviewers may be compensated based upon the amount of time spent reviewing a document.  For example, an attorney may be compensated hourly for reviewing a draft appellate brief.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cong’s updated review to include Euchner’s annotation identifying an employee related remark, allowing viewing several annotations, each in different panes, that refer to a same section (Figure 5, 0059), increasing convenience in reviewing feedback of a worker (Figure 5, 0003, 0076).

Claims 9, 10, 11, 12, 13, and 14 stand rejected based on the same citations and rationale as applied to Claims 3, 1, 4, 5, 6, and 7, respectively. 

Claims 15, 16, 17, 18, 19, and 20 stand rejected based on the same citations and rationale as applied to Claims 1, 3, 4, 5, 6, and 7, respectively. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9971752 	           Systems and methods for resolving privileged edits within suggested edits
US 7913162 	            System and method for collaborative annotation using a digital pen
US 20200301951	PRESENTING CONTENT UPDATES BASED ON CONTEXTUAL INFORMATION IN A COLLABORATIVE ENVIRONMENT
US 20060101328	Multi-user, multi-timed collaborative annotation
US 20160364673	METHOD AND SYSTEM FOR AUTOMATED AND INTEGRATED ASSESSMENT RATING AND REPORTING

US 20160147399	COLLABORATIVE CREATION OF ANNOTATION TRAINING DATA
US 20150242780	AUTOMATED RECOMMENDATION ENGINE FOR HUMAN RESOURCE MANAGEMENT
US 20140006491	ANNOTATING ELECTRONIC PRESENTATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Ross whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623